Citation Nr: 1440947	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-13 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left lower leg disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for residuals of a left thigh muscle strain.

5.  Entitlement to service connection for residuals of a head injury.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a scar of the right cornea.

8.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The appellant had active service from December 1991 to December 1995.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in August 2013.  A transcript of the hearing has been associated with the Veteran's Virtual VA file.

The Board has reviewed the Veteran's Virtual VA file and has considered the records contained therein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the claim file, the Board finds that additional development is needed prior to deciding the claim.

The Veteran is seeking service connection for a left leg, left ankle, left thigh muscle and back disability all of which he claims are due to a fall in service in January 1994.  At the hearing, he testified he fell off a pole and sustained injuries to the left leg, left ankle, left thigh and lower back.  A review of the service treatment records does not show any treatment for a fall in service.  The Veteran testified that he was treated for the fall at the VA hospital or Marine Corp Hospital.  It is unclear as to where he received treatment for the fall.  Therefore, on remand, the AOJ should contact the Veteran and request that he clarify where he was treated for the claimed fall.

At the hearing, the Veteran testified he was going to physical therapy for issues with his sciatic nerve.  He did not specify where the treatment was being provided.  Similarly, he testified he was being treated by a private physician for his lower back.  However, he did not specify where.  On remand, the AOJ should request that the Veteran provide specific information as to where he is receiving treatment for his sciatic nerve of the left leg and his lower back and request any outstanding treatment records.

Regarding the head injury, the Veteran testified that he injured his head when he was hit by fan blades while serving in Japan.  He stated that he received 11 stitches as part of the treatment.  In a statement, he stated he was treated at the Emergency Aid Station in Japan.  The Veteran's personnel records have not been associated with the claims file; therefore, the Board cannot confirm whether the Veteran served in Japan.  Moreover, service treatment records are silent for any injury to the head.  However, it is not entirely clear as to whether the Veteran was treated at a military of private hospital for his head injury.  On remand, the AOJ should request that the Veteran specify where he received treatment for his head in jury.  The personnel file must also be obtained.

With regards to the scar in the right cornea and the flat feet, the Board notes that an entrance examination of September 1991 noted a scar of the right cornea and asymptomatic moderate pes planus.  There is no separation physical of record.  The Veteran has claimed aggravation of these pre-existing conditions while in service.  He has not been afforded a VA examination.  On remand, a VA examination must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file the Veteran's service personnel file.

2.  The AOJ should contact the Veteran and inform him that additional evidence is needed for the development of his claim.  Specifically, the letter must request that the Veteran specify the dates, places, and if possible, names of the physicians, who treated him in service for his claimed fall from a pole in 1994.  The Veteran must be requested to provide the appropriate release of information consent forms, VA Form 21-4142, for any private physician or institution where he received treatment.  Once the Veteran has complied with the request, the AOJ should obtain all identified records and associate them with the claim file.  All efforts to obtain the information from the Veteran and any identified records must be clearly documented in the claim file.  If negative responses are obtained, these should be clearly noted in the file.

3.  The AOJ should contact the Veteran and request that he clarify where he is currently being treated for his sciatic nerve and lower back.  The Veteran should be requested to provide appropriate release of information consent forms, VA Form 21-4142, for any private physician or institution where he received treatment.  Once the Veteran has complied with the request, the AOJ should obtain all identified records and associate them with the claim file.  All efforts to obtain the information from the Veteran and any identified records must be clearly documented in the claim file.  If negative responses are obtained, these should be clearly noted in the file.

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine whether the pre-existing flat feet and scar of the right cornea were aggravated by service. The claim file must be made available to the examiner(s) for their review.  Access to the Veteran's Virtual VA file must be provided.  The examiner(s) must state in their report that a review of the paper and electronic claim files was conducted.  Appropriate examinations of the Veteran should be conducted.  The examiner(s) should provide an opinion as to whether the pre-existing pes planus and scar of the right cornea were aggravated beyond their natural progression during the Veteran's military service.  The examiner should provide a complete rationale for any opinion given.  

5.  After the above development has been completed, the AOJ should conduct any additional development deemed necessary, potentially to include any additional VA examinations required.  

6.  After all of the above requested developments have been conducted, readjudicate the issues on appeal.  If such action does not resolve the claim, a supplemental statement of the case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response.  This claim should then be returned to this Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



